DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 22 April 2022 for the application filed 26 March 2020. Claims 1, 2, 5, and 7-11 are pending:
Claims 3, 4, and 6 are canceled; and
Claims 10 and 11 are withdrawn without traverse.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2018/036543, filed 28 September 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2017-188107, filed 28 September 2017; JP2018-120565, filed 26 June 2018) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	The Claim 1 limitations “disclosing the separation functional layer has an average pore diameter X in a site of 1 µm to 2 µm far in the thickness direction from the surface at the dense layer side and an average pore diameter Y in a site of 5 µm to 6 µm far in the thickness direction from the surface at the dense layer site” and “X and Y satisfy a relation of 1.5 ≤ Y/X ≤ 5” are interpreted as asymmetric porous structure wherein the average pore diameter increases further from the dense layer side of the separation functional layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWAI et al. (JP 2011036848 A; machine translation referenced herein).
	Regarding Claim 1, IWAI discloses a fluororesin hollow fiber membrane with excellent virus removal performance and pure water permeation performance (pg. 2, last paragraph). The membrane comprises a polyvinyl pyrrolidone and polyvinylidene fluoride resin separation membrane formed on a support membrane, said resin being a dense separation functional layer (i.e., a porous hollow fiber membrane comprising a separation functional layer containing a fluororesin; pg. 3, top; pg. 12, par. 7). IWAI further discloses the use of polymethacrylate and polyacrylate resins to act as “compatibilizers” to immobilize and better retain the polyvinyl pyrrolidone resin within the polyvinylidene fluoride resin (i.e., the separation functional layer contains at least one hydrophilic resin selected from the group consisting of a polyvinylpyrrolidone-based resin, an acrylic resin, and a cellulose ester-based resin; pg. 5, par. 2). Exemplary separation functional layers have thicknesses of 71 µm (pg. 19, bottom; Example 11), 38 µm (pg. 20, bottom; Example 14), and 18 µm (pg. 18, par. 2, Example 7), which read upon the claimed range of the separation functional layer has a thickness of 15 µm or more and 300 µm or less. Alternatively, IWAI further discloses a thickness range of 3 µm or more and 100 µm or less (pg. 6, middle), which overlaps with the claimed range of a thickness of 15 µm or more and 300 µm or less and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
While IWAI discloses the formation of a dense layer in the fluororesin membrane, which inherently renders the disclosed membrane an asymmetric membrane having varying pore diameters, IWAI is deficient in explicitly disclosing the separation functional layer has an average pore diameter X in a site of 1 µm to 2 µm far in the thickness direction from the surface at the dense layer side and an average pore diameter Y in a site of 5 µm to 6 µm far in the thickness direction from the surface at the dense layer site and X and Y satisfy a relation of 1.5 ≤ Y/X ≤ 5.
However, IWAI discloses that the average pore size of the separation membrane 2 µm from the outer surface layer (i.e., the dense layer side) ranges from 0.01 µm or more and 1 µm or less (i.e., the separation functional layer has an average pore diameter X in a site of 1 µm to 2 µm far in the thickness direction from the surface at the dense layer side; pg. 6, par. 2); such dimensions allow for the removal of viruses and the like (pg. 6, par. 1). IWAI further discloses that the separation membrane has a thickness of 30 µm or more and 500 µm or less wherein the average pore diameter of the remaining layer is less than 5 µm: “the separation functional layer preferably has substantially no macrovoid of 5 µm or more” (i.e., an average pore diameter Y in a site of 5 µm to 6 µm far in the thickness direction from the surface at the dense layer site; pg. 6, par. 4). Thus, IWAI discloses an average pore diameter X of 0.01 µm to 1 µm and an average pore diameter Y of less than 5 µm, which overlaps with the claimed limitation that X and Y satisfy a relation of 1.5 ≤ Y/X ≤ 5. Absent showings of unexpected results or criticality to such a range, this limitation is prima facie obvious (MPEP 2144.05).
Furthermore, because IWAI generally discloses that the surface depths of the separation layer (i.e., a 2-µm depth) have reduced average pore diameters and that the remaining depths of the separation layer have larger pore diameters, the limitations in question would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention. Absent unexpected results or evidence indicating such optimum or workable ranges are critical, one of ordinary skill would be capable of producing such a membrane by routine experimentation (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
	IWAI is differentiated from the claimed invention in that IWAI fails to explicitly disclose “a gas diffusion amount of 0.5 to 5.0 mL/m2/hr in a diffusion test” and “the number of foaming points of 0.005 to 0.2 per cm2 in a foaming test under an immersion with 2-propanol”. However, these limitations are directed toward (1) characteristic properties of the claimed porous hollow fiber membrane and (2) product-by-process limitations.
Regarding ( 1), as disclosed by the Applicant in the Specification (p0049-0061), the claimed “gas diffusion amount” and “number of foaming points” are indicators of virus removal performance and pure water transmission performance: “[i]n the case where the gas diffusion amount is less than 0.5 mL/m2/hr… a sufficient pure-water permeation performance is not obtained… when the gas diffusion amount is more than 5.0 mL/m2/hr… the sufficient virus removal performance is not obtained” (p0059) and “[i]n the case where the number of foaming points is less than 0.005 per cm2, the pure-water permeation performance becomes slightly low… in the case where the number of foaming points is more than 0.2 per cm2… the sufficient virus removal performance is not obtained” (p0060). Because the claimed invention is directed toward a porous hollow fiber membrane designed for the removal of viral particles while maintaining sufficient pure water permeation (p0015), and because the membrane disclosed by IWAI discloses the same structural and chemical composition as required by Claim 1 and further discloses the use of such a membrane for virus removal and pure water permeation, these “gas diffusion amount” and “number of foaming points” limitations would be anticipated or obvious to one of ordinary skill in the art prior to the effective filing date of the invention. Because the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP §2112.01 I).
Regarding (2), previously it has been held that product-by-process limitations are not given patentable weight because patentability is based on the product—as opposed to the manner in which the product is made. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”). 
In view of this holding, as it applies to the instant limitation, the manner by which “a gas diffusion amount” and “[a] number of foaming points” is measured is considered to be product-by-process language: e.g., because they describe how said parameters are measured, e.g., “in a diffusion test” and “in a foaming test under an immersion with 2-propanol”, respectively. Additionally, this limitation is not being given patentable weight because the patentability of the instant claim is determined based on the product itself—as opposed to, say, the explicit instruments or equipment by which the product is characterized. Thorpe supra.
	Regarding Claim 2, IWAI makes obvious the claimed porous hollow fiber membrane of Claim 1. IWAI further discloses the polyvinylidene fluoride resin separation membrane comprises a three-dimensional network structure (i.e., wherein the separation functional layer has a three-dimensional network structure; pg. 3, top).
	Regarding Claim 5, IWAI makes obvious the claimed porous hollow fiber membrane of Claim 1. IWAI further discloses in examples separation functional layer average surface pore diameters of 0.020 µm (pg. 19, bottom; Example 11) and 0.020 µm (pg. 20, bottom; Example 14), which read upon the claimed range of the separation functional layer has an average surface pore diameter of 3 nm to 20 nm. Alternatively, IWAI further discloses an average pore diameter of the outermost surface of the separation membrane is 0.01 µm or more and 0.1 µm or less (pg. 6, middle), which overlaps with the claimed range of an average surface pore diameter of 3 nm to 20 nm and therefore, establishes a case of prima facie obviousness (MPEP 2144.05).
	Regarding Claim 7, IWAI makes obvious the claimed porous hollow fiber membrane of Claim 1. IWAI further discloses the polyvinylpyrrolidone resin comprises 1 to 20% by weight of the polymer resin (pg. 9, middle), which reads upon the claimed range of the hydrophilic resin in the separation functional layer has a mass ratio of 1 to 40% by mass.
	Regarding Claim 8, IWAI makes obvious the claimed porous hollow fiber membrane of Claim 1. IWAI further discloses the membrane comprises a polyvinylidene fluoride resin separation membrane formed on a support membrane (i.e., further comprising a supporting layer; pg. 3, top).
	Regarding Claim 9, IWAI makes obvious the claimed porous hollow fiber membrane of Claim 1. IWAI further discloses the support membrane is a polyvinylidene fluoride resin (i.e., wherein the supporting layer contains a fluororesin; pg. 3, top).

Response to Arguments
	Applicant’s amendments filed 22 April 2022 have been fully considered and are persuasive; the rejections of Claim 1 under 35 USC 102(a)(1)/103 as anticipated by or obvious over IWAI and Claim 4 under 35 USC 103 as obvious over IWAI in view of KAYAMA have been withdrawn. However, upon further consideration, new grounds of rejection have been made for Claim 1 under 35 USC 103 as being unpatentable over IWAI.
	Applicant’s arguments (pg. 5-13) have been considered but are not persuasive because they are directed to proposed claim amendments that have not been entered. Therefore, the arguments are not commensurate in scope with the presently pending claims.
	All other arguments have been indirectly addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777